PER CURIAM:
Andrew Windsor appeals the district court’s orders denying his “Notice and Demand for the Clerk to Correct the Record^) [and] Notice of Withdrawal of Plea” and denying his Fed.R.Civ.P. 59(e) motion. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. United States v. Windsor, No. l:90-cr-00228-TSE (E.D.Va. May 17, 2006; June 13, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before *110the court and argument would not aid the decisional process.

AFFIRMED.